DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
This action is in response to the filing on 5/04/2021.  Since the previous filing, claims 26, 29, 31, 32, 75, 78-83, 86, 88, 89 and 91-93 have been amended, claims 97-104 have been added and no claim shave been cancelled.  Thus, claims 26, 30-33, 75-86 and 88-104 are pending in the application.

In regards to the previous 103 rejections, applicant has amended and argued to overcome these rejections and they are therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fixation element in claims 26 and 86.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted over the phone by Attorney of Record Lindsay Laddaran on 6/3/2021.
Application has been amended as follows:
Replace claim 26 with the following:
A fixation structure configured to fix a patient interface and a tube upon a patient, the fixation structure comprising: 
a body, the body comprising first and second regions, the first region configured to contact a portion of a patient's face and the second region configured to face outward from the patient's face; and 
first and second separable extensions, the first and second separable extensions being pivotably attached to and separable from opposing sides of the body, at least the first separable extension being completely removable from the body, the first separable extension and the second separable extension each comprising a first region and a second region, each first region of the first and second separable extensions comprising an adhesive portion and each second region of the first and second separable extensions comprising a fixation element, 
wherein the first region of the first separable extension is configured to contact another portion of the patient's face after removal of the first separable 
wherein the second separable extension is configured to pivot relative to the body, the first region of the second separable extension is configured to contact and couple to the second region of the body to secure the tube to the body, the second region of the second separable extension is configured to attach to the patient interface
Replace claim 31 with the following:
The fixation structure of claim 30, wherein the fixation element of the second region of the second separable extension comprises a first fastener adapted to attach to a complementary second fastener of the patient interface.
Replace claim 76 with the following”
The fixation structure of claim 26, wherein a shape of the body comprises rounded corners.
Replace claim 80 with the following:
The fixation structure of claim 26, wherein the fixation element of the second separable extension comprises a first fastener adapted to attach to a complementary second fastener of the patient interface, and the second separable extension is configured such that, when the second separable extension is overlapped with the body, the first fastener faces away from the patient's face.
Replace claim 86 with the following:
A patient interface system comprising: 
a patient interface comprising a patient-facing portion; and 

a body comprising first and second regions, the first region configured to contact a first portion of a patient's face and the second region configured to face outward from the patient's face; and 
first and second separable extensions, the first and second separable extensions attached to and separable from opposing sides of the body, the first separable extension and the second separable extension each comprising a first region and a second region, each first region of the first and second separable extensions comprising an adhesive portion and each second region of the first and second separable extensions comprising a fixation element, 
wherein the first separable extension is completely removable from the body and the second region of the first separable extension is adapted to attach to the patient interface and the first region of the first separable extension is adapted to contact a second portion of the patient's face separate from the first portion after removal of the first separable extension from the body, and 
wherein the second separable extension is configured to pivot relative to the body, the first region of the second separable extension is configured to contact the second region of the body to secure the tube to the body, the second region of the second separable extension is adapted to attach to the patient interface.
Replace claim 91 with the following:

Replace claim 93 with the following:
The fixation structure of claim 26, wherein the second separable extension is configured to remain attached to the body.
Replace claim 101 with the following:
The fixation structure of claim 97, wherein the first side of the second extension comprises an adhesive portion adapted to adhere to the tube.
Replace claim 102 with the following:
The fixation structure of claim 97, wherein a shape of the body comprises rounded corners.
Replace claim 104 with the following:
The fixation structure of claim 97, wherein the first side of the second extension comprises an adhesive portion adapted to adhere to the second side of the body.

In claims 75, 77-79, 81-85, 94-96 and 98-100, 103 and 104, line 1, replace “Claim” with “claim”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
Closest prior art of record is Gulliver (US 2015/0090255) which describes a fixation structure for attaching a patient interface and a tube on a patient that comprises a body with a patient contacting side and an opposing side, an extension that is pivotally attached to the body configured to pivot relative to the body to secure the tube between them and wherein the thus outer face of the extension is configured to attach to the patient interface.  
However, Gulliver discloses only a single extension, not a first and second separable extension wherein the first extension is separated from the body to be placed on a second, separate location on the patient.  While the first and second extensions are structurally identical, duplicating the extension of Gulliver would render Gulliver inoperable for its intended purpose as when the two extensions are pivoted to fold over the body in accordance with Gulliver’s function, the adhesive on the interior face of one of the extensions would contact the fixation element on the outer face of the other.  As the adhesive and the fixation elements are not intended to be attachable to each other, contact in such a manner would render each inoperable.  Further, contact between the adhesive and the fixation element would render the Gultwo part releasable connection between the fixation structure and the patient interface inoperable.  Any further modification of the extensions to correct this would constitute improper hindsight.

Dependent claims 30-33, 75-85, 88-96 and 98-104, being dependent on allowable base claims, are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785